In this case the trial court, in its instructions, defines proximate cause as:
"The term `proximate cause' means that cause which in a direct, unbroken sequence produces the injury complained of and without which such injury would not have happened."
The court also gave the following instructions:
"If you find that the said defendant, Harold T. Johnson, drove at a speed which was greater than was reasonable and proper under the circumstances existing, or at a speed in excess of that fixed by law and that such excess speed, if any, proximatelycontributed in a material respect to the accident, and that the plaintiff was not guilty of contributory negligence as herein defined, then I instruct you that the plaintiff is entitled to recover. . . .
"Even though you find from the evidence in this case that the automobile of the Defendant was operated at an excessive rate of speed, still this fact in itself would not entitle the Plaintiff to recover unless the Plaintiff further established by a fair preponderance of the evidence that such excessive speed was aproximate cause of the accident;  that is, that the accident would not have occurred but for such excessive speed; and even though you should find that the said automobile was operated at an excessive rate of speed, still if it further appears that the accident would nevertheless have occurred even though said vehicle had been operated at a lawful rate of speed, then such excessive *Page 289 
rate of speed would not entitle the Plaintiff to recover and your verdict must be for the Defendant.
"If you find from the evidence that the Defendant was guilty of negligence in one or more of the particulars charged in the complaint, still this fact in itself would not entitle Plaintiff to recover. In addition to proving by a fair preponderance of the evidence that the Defendant was negligent in one or more of the particulars charged, the Plaintiff must also prove by a fairpreponderance of the evidence that such negligence, if any, wasthe proximate cause of the accident;  that is to say, that the accident would not have occurred but for such negligence; so, in this case, even though you find from the evidence that the Defendant was guilty of negligence, yet if it also appears that the accident would have occurred even though the Defendant had not been guilty of such negligence, then the Plaintiff cannot recover and your verdict must be for the Defendant. . . .
"It is the duty of persons operating vehicles upon the public highways, whether they are operating upon an arterial highway or not, to keep a reasonable lookout for pedestrians when approaching a crosswalk, and if you find that the defendant, Harold T. Johnson, failed to keep such a reasonable lookout or that he was driving his automobile in such a position in proximity to another automobile to his right that his view of the crosswalk and any pedestrians thereon was made ineffective or blotted out, this would be negligence, and if his failure to keep a reasonable lookout or the position in which he placed himself behind or beside the other car to his right made it impossible for him to see the plaintiff on the crosswalk, such negligencewould be a proximate cause of the injury, and if you find furthermore that the plaintiff was free from contributory negligence under all the facts and circumstances you will find a verdict in favor of the plaintiff." (Italics mine.)
The speed was before the jury because appellant was traveling in a twenty-mile zone, and a witness for respondent testified that appellant was traveling thirty-five miles per hour.
It will be noted that the trial court properly defined proximate cause, submitted the question of speed to the jury, and then told the jury that negligence on the part of appellant was the proximate cause of the accident, provided that respondent was not guilty of contributory negligence. *Page 290 
The point I make is that, under the ruling of the majority, there will never be any reason to define or submit to a jury the question of proximate cause. The doctrine of proximate cause should not be subtracted from our law. It is in a certain sense reduced to a science. It deals in certainties, excluding uncertainties and vague generalities. It looks to the proximate, not to the remote; to the certain, not to the doubtful; to the clear, not to the misty; to the efficient nearest known cause relating to the fact under consideration. It looks beyond the investigation to truth in the search for causes. The proximate cause is the only cause which can be reasoned conclusively.
The principal determination in cases of the character which we have before us should be the ascertainment of the proximate cause. The instruction of the trial court which took away from the jury the ascertainment of the proximate cause was erroneous, and the case should be returned for a new trial.
MILLARD and BLAKE, JJ., concur with SIMPSON, J. *Page 291